Citation Nr: 1210395	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD) for the period from July 12, 2005 to November 12, 2009.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971. 

This case come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for PTSD with a noncompensable rating, effective in July 2005, and the Veteran appealed the initial rating. 

A decision review officer, in an October 2007 rating decision, awarded a compensable rating of 10 percent, effective from July 2005, the date of the Veteran's claim.  A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on September 9, 2008.  A copy of the hearing transcript has been associated with the file and reviewed. 

In August 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further evidentiary development.  The AMC completed the additional development directed, granted an increased rating from 10 to 30 percent but did not assign an effective date or issue a Supplemental Statement of the Case (SSOC), and returned the case to the Board for further appellate review.

The Board remanded the case again to the AMC in September 2010 to complete actions not done pursuant to the August 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC, in a December 2011 rating decision, awarded a 30 percent rating effective retroactively to July 2005, and returned the case to the Board. 

To the extent the Veteran's request for consideration of records from Jefferson Barracks dated from January 2010 to January 2012 can be considered a claim for an increased rating for PTSD, that matter is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  The December 2011 rating action awarding a 30 percent rating for PTSD effective from July 12, 2005 was a substantial award of the benefits sought.


CONCLUSION OF LAW

Due to the award of a 30 percent rating for PTSD effective from July 12, 2005, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Board has the authority to address questions pertaining to its jurisdictional authority to review a particular case.  See 38 C.F.R. § 20.101 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for service-connected PTSD from noncompensable to 10 percent, effective July 12, 2005, the date the Veteran's claim for service connection was received.  In a February 2007 statement, the Veteran indicated that his PTSD should be assigned a 30 percent rating.  In his substantive appeal, the Veteran reiterated his claim that PTSD should be evaluated at 30 percent.  The December 2011 rating action has awarded the 30 percent evaluation for PTSD effective from the date of the grant of service connection, which was the benefit that the Veteran clearly indicated that he was seeking.  Unlike the situation in AB, the Veteran has repeatedly clarified that he only wanted a 30 percent rating for PTSD and has not expressed any disagreement with the rating action that awarded this benefit.  The Board finds no further matter is in dispute.  


ORDER

The appeal is dismissed.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


